Exhibit 10.4
Version 20180301


INDEMNITY AGREEMENT
This INDEMNITY AGREEMENT (this “Agreement”) is made as of September 16, 2019, by
RPT PROVIDENCE SQUARE, LLC, a Delaware limited liability company (“Borrower” or
“Indemnitor”), for the benefit of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio
corporation, together with its successors or assigns (“Indemnitee”).


RECITALS:


A.    Pursuant to the terms of that certain Loan Agreement of even date
herewith, by and between Indemnitee and Borrower (as amended, modified,
supplemented, extended, renewed or replaced from time to time, the “Loan
Agreement”), Indemnitee has agreed to extend to Indemnitor a loan in the
principal amount of up to Twenty-Nine Million Seven Hundred Thousand and No/100
US Dollars ($29,700,000.00) (the “Loan”). The Loan is evidenced by that certain
Promissory Note of even date herewith made by Borrower and payable to the order
of Indemnitee (as the same may be amended, modified, supplemented, extended,
renewed, restated or replaced from time to time, the “Note”).


B.    The Loan and Borrower’s obligations under the Loan Agreement and the Note
are secured by, among other things, that certain Deed to Secure Debt and
Security Agreement (as the same may be amended, restated, modified,
supplemented, extended, renewed or replaced from time to time, the “Security
Instrument”) made by Borrower for the benefit of Indemnitee, encumbering certain
land and improvements constructed thereon (or to be constructed thereon) and
personal property that is owned by Borrower (collectively the land, improvements
and personal property are referred to as the “Property”), such land being more
particularly described in Exhibit A attached to the Security Instrument.


C.    Indemnitor acknowledges and agrees that this Agreement and the covenants
of Indemnitor hereunder are an integral part of Indemnitee’s security for the
Loan and that Indemnitee would not have made the Loan in the absence of this
Agreement and Indemnitor’s covenants hereunder. Unless otherwise herein defined,
all initially capitalized terms shall have the meanings given to such terms in
the Loan Agreement.


A G R E E M E N T:


NOW, THEREFORE, in order to induce Indemnitee to extend the Loan, and in
consideration of the substantial benefit Indemnitor will derive from the Loan,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Indemnitor, intending to be legally bound, hereby
agrees as follows:


ARTICLE I
DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the following terms have the
following meanings:


Providence Square         Loan No. 00-1103028

--------------------------------------------------------------------------------







(a)    “Accessibility Laws” means any and all present and future applicable
(i) federal, state and municipal laws, ordinances, rules and regulations
currently in existence or hereinafter enacted or rendered governing
accessibility for the disabled, including but not limited to The Architectural
Barriers Act of 1968, The Rehabilitation Act of 1973, The Fair Housing Act of
1988, The Americans With Disabilities Act, The Georgia Accessibility Code, and
The Georgia Fair Housing Act; (ii) judicial or administrative interpretations
thereof, including any judicial or administrative orders or judgments; and
(iii) ordinances, codes, plans, injunctions, decrees, permits, demand letters,
concessions, grants, franchises, licenses, agreements, notices or other
governmental restrictions relating to the protection of the disabled or
handicapped.
(b)    “Environmental Activity” means any actual, proposed or threatened
storage, holding, existence, release, escape, emission, discharge, spilling,
leaking, pouring, pumping, injection, dumping, discarding, burying, abandoning,
generation, processing, abatement, treatment, removal, disposition, handling,
transportation or other management of any Hazardous Substance or any other
activity or occurrence that causes or would cause any such event to exist.
(c)    “Environmental Laws” means any and all federal, state and local health,
safety, environmental or natural resource laws, statutes, rules, ordinances,
codes, licenses, permits, orders, approvals, plans, authorizations, regulations,
or similar items (whether now existing or hereafter enacted or promulgated) of
all Governmental Authorities, having jurisdiction, and all other state, federal
and local laws, regulations, rules, ordinances, and orders which govern: (i) the
existence, cleanup and/or remedy of contamination on property; (ii) the emission
or discharge of Hazardous Substances into the environment; (iii) the control of
Hazardous Substances; (iv) the use, generation, transport, treatment, storage,
disposal, removal, or recovery of Hazardous Substances; or (v) the safety and
health of employees, any tenant, other user or invitee; as well as all
applicable judicial and administrative and regulatory decrees, judgments or
orders (including without limitation the “common law”) and all applicable
covenants running with the land that relate to the protection of health, safety,
environment or natural resources, including, without limitation: (a) The
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by The Superfund Amendments and Reauthorization Act of 1986; (b) The
Resource Conservation and Recovery Act of 1976, as amended by The Used Oil
Recycling Act of 1980; (c) The Solid Waste Disposal Act Amendment of 1980; (d)
The Hazardous and Solid Waste Amendments of 1984; (e) The Hazardous Materials
Transportation Act; (f) The Clean Water Act; (g) The Clean Air Act; (h) The
Toxic Substances Control Act; (i) The Safe Drinking Water Act; (j) The
Occupational Safety and Health Act; (k) The Federal Water Pollution Control Act;
(l) The Federal Insecticide, Fungicide and Rodenticide Act; (m) The Georgia
Hazardous Waste Management Act; and (n) The Georgia Hazardous Site Response Act.
(d)    “Hazardous Substances” means any substance:
(i)    the presence of which requires investigation, reporting, removal or
remediation under any Environmental Law;


Providence Square    2    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





(ii)    that is or becomes defined as a “hazardous waste,” “hazardous
substance,” “hazardous material,” “extremely hazardous substance,” or other type
of pollutant or contaminant under any applicable Environmental Law;
(iii)    that is toxic, reactive, explosive, corrosive, flammable, radioactive,
carcinogenic, mutagenic, teratogenic, or otherwise hazardous and is or becomes
regulated by any applicable Environmental Law;
(iv)    that is or contains oil, gasoline, diesel fuel, aviation fuel, or other
petroleum hydrocarbons, products or derivatives, other than petroleum, crude
oil, and petroleum products to the extent contained within regularly operated
motor vehicles;
(v)    that is or contains PCBs, asbestos, radon or urea formaldehyde;
(vi)    that is fungi or bacterial matter which reproduces through the release
of spores or the splitting of cells, including but not limited to, mold
(including, without limitation, penicillium/aspergillus and stachybotrys
chartarum), and Legionella (legionella pneumophila); or
(vii)    the presence of which causes or threatens to cause a nuisance upon the
Property or to adjacent property or poses or threatens to pose a hazard to the
health or safety of any person, to plant or animal life, or to the environment,
including, but not limited to sewage sludge, industrial slag, solvents and/or
any other similar substances or materials.
Notwithstanding the foregoing, “Hazardous Substances” shall not include (i) de
minimis quantities of such materials, or (ii) substances customarily present in
the ordinary course of business of ownership, operation and maintenance of a
retail property in a prudent manner, but only during the period that the same
are stored in reasonable and customary quantities and stored and/or used in
accordance with applicable Environmental Laws.
(e)    “Indemnified Party” or, collectively, “Indemnified Parties” includes
Indemnitee, any person or entity who is or will have been involved in
originating the Loan, any person or entity who is or will have been involved in
servicing the Loan, any person or entity in whose name the encumbrance created
by the Security Instrument is or will have been recorded, persons and entities
who may hold or acquire or will have held a full or partial interest in the
Loan, as well as the respective directors, officers, shareholders, partners,
employees, agents, attorneys, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other person
or entity who holds or acquires or will have held a participation or other full
or partial interest in the Loan or the Property, whether during the term of the
Loan or as part of or following foreclosure pursuant to the Loan) and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial part of Indemnitee’s assets and business.
(f)    “Indemnitor’s Knowledge” (including the phrases “to Indemnitors’
knowledge”, “to any Indemnitor’s knowledge”, or comparable phrases [including
“to the best of” a Indemnitor’s knowledge]) means with respect to Indemnitor,
the current knowledge of those


Providence Square    3    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





Persons charged with responsibilities relating to the acquisition, ownership,
and management of the Property, after reasonable and prudent inquiry consistent
with his/her management responsibilities, including inquiry of any property
manager.
(g)    “PCA” means that certain Property Condition Assessment dated June 12,
2019, prepared by Real Estate Diligence LLC, Project No. 0386RREE.01.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties. Indemnitor represents and warrants that:
(a)    Except as disclosed in the Environmental Report, to Indemnitor’s
Knowledge, there are no Hazardous Substances at, on or in the Real Property, or
within any Improvement on the Real Property, nor, to the best of Indemnitor’s
Knowledge has any Hazardous Substance been discharged from the Property or
penetrated any surface or subsurface rivers or streams crossing or adjoining the
Real Property or the aquifer underlying the Real Property;
(b)    Except as disclosed in the PCA, Indemnitor has no knowledge of any
violations of Accessibility Laws or any condition at the Property that may
result in a violation of Accessibility Laws;
(c)    Except as disclosed in the Environmental Report or PCA, Indemnitor has
not received any written communication from and, to Indemnitor’s Knowledge, no
notice, order, directive, complaint or other communication, written or oral, has
been made or issued by any governmental agency or other person, entity or agency
alleging the occurrence of any Environmental Activity in violation of any
Environmental Laws with respect to the Property or the use thereof or of any
violations of Accessibility Laws;
(d)    To Indemnitor’s Knowledge, except as disclosed in the Environmental
Report or PCA, Indemnitor is in compliance in all respects with all applicable
Environmental Laws and/or Accessibility Laws relating to the Property or the use
thereof, and Indemnitor has not engaged in any Environmental Activity upon,
under or within the Property or any contiguous real estate;
(e)    Neither Indemnitor, nor to Indemnitor’s Knowledge, any other party, has
been or is involved in operations at or near the Property which operations could
reasonably be expected to lead to (i) the imposition of liability on Indemnitor,
or on any subsequent or former owner of the Property, or (ii) the creation of a
lien on the Property, under any Environmental Laws or any Accessibility Laws;
(f)    Indemnitor has not permitted, either knowingly or under the terms of a
Lease, any tenant or occupant of the Property to engage in any activity that
could impose liability under any Environmental Laws or Accessibility Laws on
such tenant or occupant, on Indemnitor or on any other owner of any of the
Property;
(g)    To Indemnitor’s Knowledge, except as disclosed in the Environmental
Report or PCA, the Existing Use of the Property will not result in any
Environmental Activity in violation of any Environmental Laws or in any
violation of Accessibility Laws; and


Providence Square    4    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





(h)    To Indemnitor’s Knowledge, the Property is presently maintained and has
been maintained in such a manner as to prevent excess humidity, or accumulation
of moisture that may promote the growth of molds or other fungi and other
microorganisms, and the water systems are maintained to prevent the growth of
Legionella bacteria.
ARTICLE III
COVENANTS
3.1    Covenants. Indemnitor covenants and agrees, so long as this Agreement
shall remain in effect, not to cause or permit Environmental Activity at, on,
over, under, about, within or to or from the Property either by itself or by its
employees, agents, assigns, invitees, tenants, or any other party or parties.
Indemnitor covenants and agrees to promptly remove from the Property, if and as
required by Environmental Laws and/or by Indemnitee, any Hazardous Substances
discovered at, about, within or on the Property which is not at any time or in
any respect in full compliance with such Environmental Laws, and to promptly
comply in all respects with all Environmental Laws governing such removal. In
addition, Indemnitor covenants and agrees, so long as this Agreement shall
remain in effect, to comply, and to cause any parties with any rights in the
Property to comply, with all Environmental Laws and Accessibility Laws. Finally,
Indemnitor covenants and agrees that following the discovery by Indemnitor of a
breach of any of the representations, warranties or covenants contained herein,
to promptly deliver to Indemnitee notice of any event that would render any
representation or warranty contained in Section 2 incorrect in any respect if
made at the time of such discovery.
ARTICLE IV
INDEMNIFICATION
4.1    INDEMNITOR COVENANTS AND AGREES AT INDEMNITOR’S SOLE COST AND EXPENSE TO
PROTECT, DEFEND, INDEMNIFY, SAVE, RELEASE AND HOLD THE INDEMNIFIED PARTIES
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT
OF OR IN ANY WAY CONNECTED WITH OR RELATING TO ANY ONE OR MORE OF THE FOLLOWING:
(A) THE PRESENCE OF ANY HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER, AT, ABOUT OR
SURROUNDING THE PROPERTY; (B) ANY PAST, PRESENT OR THREATENED RELEASE OF ANY
HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER, AT, ABOUT OR FROM THE PROPERTY;
(C) ANY ACTUAL OR PROPOSED REPAIR, CLEANUP, REMEDIATION, ABATEMENT, REMOVAL OR
DETOXIFICATION, OR PREPARATION AND IMPLEMENTATION OF ANY INVESTIGATION, REMOVAL,
REMEDIAL RESPONSE, CLOSURE OR OTHER PLAN, CONCERNING ANY HAZARDOUS SUBSTANCES
IN, ON, UNDER, ABOVE, AT, ABOUT, SURROUNDING OR FROM THE PROPERTY, REGARDLESS OF
WHETHER UNDERTAKEN DUE TO ANY ACTION BY A GOVERNMENTAL AUTHORITY OR OTHER THIRD
PARTY OR WHETHER UNDERTAKEN VOLUNTARILY BY ANY INDEMNIFIED PARTY; (D) ANY
ACTIONS OR OMISSIONS BY INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR
(INCLUDING, WITHOUT LIMITATION, ITS EMPLOYEES, REPRESENTATIVES, AGENTS,
CONTRACTORS OR SUBCONTRACTORS), OR ANY TENANT OR OTHER USER OF OR INVITEE ON THE


Providence Square    5    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





PROPERTY RELATING TO ENVIRONMENTAL ACTIVITY, TREATMENT, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL OR RELEASE OF ANY HAZARDOUS SUBSTANCE IN, ON,
ABOVE, UNDER, AT, ABOUT OR FROM THE PROPERTY, OR THE TRANSPORTATION OR TRANSFER
OF ANY HAZARDOUS SUBSTANCE TO OR FROM THE PROPERTY, EITHER BEFORE OR AFTER THE
DATE OF THIS AGREEMENT; (E) ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE WITH
OR VIOLATIONS OF ANY ENVIRONMENTAL LAW (OR PERMITS, LICENSES, VARIANCES OR OTHER
APPROVALS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN CONNECTION WITH THE
PROPERTY OR OPERATIONS THEREON, INCLUDING, BUT NOT LIMITED TO, ANY FAILURE BY
INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR (INCLUDING, WITHOUT
LIMITATION, ITS EMPLOYEES, REPRESENTATIVES, AGENTS, CONTRACTORS OR
SUBCONTRACTORS), OR ANY TENANT OR OTHER USER OF OR INVITEE ON THE PROPERTY TO
COMPLY WITH ANY NOTICE OR ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH
ANY ENVIRONMENTAL LAW; (F) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED
IMPOSITION, RECORDING OR FILING OF ANY LIEN OR “SUPERLIEN” ENCUMBERING THE
PROPERTY RELATING TO ANY HAZARDOUS SUBSTANCES OR PURSUANT TO ANY ENVIRONMENTAL
LAW; (G) ANY ACTS OF INDEMNITOR, ANY PERSON AFFILIATED WITH INDEMNITOR
(INCLUDING, WITHOUT LIMITATION, EMPLOYEES, REPRESENTATIVES, AGENTS, CONTRACTORS
AND SUBCONTRACTORS), OR ANY TENANT OR OTHER USER OF OR INVITEE ON THE PROPERTY
IN (I) ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH A TRANSPORTER FOR
TRANSPORT FOR DISPOSAL OR TREATMENT, OF ANY HAZARDOUS SUBSTANCES FROM THE
PROPERTY TO ANY FACILITY OR INCINERATION VESSEL OR (II) ACCEPTING ANY HAZARDOUS
SUBSTANCES FOR TRANSPORT FROM THE PROPERTY TO DISPOSAL OR TREATMENT FACILITIES,
INCINERATION VESSELS OR SITES, FROM WHICH THERE IS A RELEASE, OR A THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCES WHICH CAUSES THE INCURRENCE OF COSTS FOR
REMEDIATION OR OTHER LOSSES; (H) ANY VIOLATIONS OF ACCESSIBILITY LAWS (PROVIDED
THAT LOSSES UNDER THIS CLAUSE (H) SHALL BE LIMITED TO THOSE ACTUALLY INCURRED,
SUFFERED BY OR ASSERTED AGAINST INDEMNITEE AND SHALL EXCLUDE CONSEQUENTIAL,
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES); (I) ANY ACTUAL OR PROPOSED REPAIR
RELATED TO ANY VIOLATION OR POTENTIAL VIOLATION OF ACCESSIBILITY LAWS (PROVIDED
THAT LOSSES UNDER THIS CLAUSE (I) SHALL BE LIMITED TO THOSE ACTUALLY INCURRED,
SUFFERED BY OR ASSERTED AGAINST INDEMNITEE AND SHALL EXCLUDE CONSEQUENTIAL,
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES);  AND (J) ANY MISREPRESENTATION OR
INACCURACY IN ANY REPRESENTATION OR WARRANTY (INCLUDING, WITHOUT LIMITATION, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, THE SECURITY
INSTRUMENT AND/OR THE LOAN AGREEMENT) RELATING TO ENVIRONMENTAL MATTERS OR
MATERIAL BREACH OR FAILURE TO PERFORM ANY COVENANTS OR OTHER OBLIGATIONS
PURSUANT TO THIS AGREEMENT OR THE LOAN DOCUMENTS RELATING TO ENVIRONMENTAL
MATTERS, SUBJECT IN EACH CASE TO ANY EXPRESS LIMITATIONS OR QUALIFICATIONS TO
SUCH COVENANTS, OBLIGATIONS,


Providence Square    6    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, IN THE SECURITY INSTRUMENT OR IN
THE LOAN AGREEMENT. THE INDEMNITY OBLIGATIONS OF INDEMNITOR UNDER THIS AGREEMENT
SHALL APPLY TO ANY LOSSES, INCLUDING, WITHOUT LIMITATION, THOSE LOSSES THAT
ARISE IN STRICT LIABILITY OR ARE INCURRED AS A RESULT, DIRECTLY OR INDIRECTLY,
OF THE NEGLIGENCE OR OTHER ACT OR OMISSION OF INDEMNITEE OR ANY OTHER
INDEMNIFIED PARTY; PROVIDED THAT INDEMNITOR SHALL NOT BE LIABLE TO INDEMNITEE OR
ANY OTHER INDEMNIFIED PARTY FOR (X) ANY LOSSES TO THE EXTENT CAUSED SOLELY BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITEE OR ANY INDEMNIFIED
PARTY, OR (Y) ANY LOSSES RELATING TO THE PROPERTY THAT FIRST OCCUR AFTER A
FORECLOSURE OR A TRANSFER PURSUANT TO A DEED IN LIEU OF FORECLOSURE OF THE
PROPERTY AND WHICH (I) WERE NOT AT ALL UNDERTAKEN, CAUSED, CONTRIBUTED TO,
AUTHORIZED OR PERMITTED BY INDEMNITOR OR ANY PERSON AFFILIATED WITH INDEMNITOR
(INCLUDING, WITHOUT LIMITATION, EMPLOYEES, REPRESENTATIVES, AGENTS, CONTRACTORS,
SUBCONTRACTORS, TENANTS, OR INVITEES), OR (II) DO NOT RELATE AND ARE NOT
ATTRIBUTABLE TO ANY CONDUCT OCCURRING OR CONDITIONS EXISTING (WHETHER EXISTING
IN, ON, ABOVE, UNDER, AT, ABOUT OR SURROUNDING THE PROPERTY OR IN A LOCATION
OTHER THAN THAT OF THE PROPERTY THAT MAY ADVERSELY AFFECT THE PROPERTY) PRIOR TO
SUCH FORECLOSURE OR TRANSFER PURSUANT TO A DEED IN LIEU OF FORECLOSURE.
4.2    Duty To Defend and Attorneys’ and Other Fees and Expenses. If covered by
the indemnification pursuant to Section 4.1 of this Agreement, upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
the Indemnified Party, in the name of the Indemnified Party) at the sole cost
and expense of Indemnitor, with counsel and other professionals acceptable to
such Indemnified Party. Notwithstanding the foregoing, any Indemnified Party
may, in its discretion, if it does not believe its interests are being properly
protected, engage its own attorneys and other professionals to defend or assist
it, and, at the option of Indemnified Party, its attorneys shall control the
resolution of any claim or proceeding, but shall keep Indemnitor advised on a
periodic basis of the progress toward such resolution. Upon demand, Indemnitor
shall pay or, in the sole discretion of the Indemnified Party, reimburse such
Indemnified Party for the payment of documented fees and disbursements of its
attorneys (including both in-house and outside counsel), engineers,
environmental consultants, laboratories and other professionals in connection
therewith.
ARTICLE V
INDEMNITEE’S RIGHTS
5.1    Inspection Rights. If Indemnitee has reasonable cause to believe the
presence, release or threatened release of Hazardous Substances at, upon, under
or within the Property, then upon not less than twenty-four (24) hours notice in
writing or orally (except in the case of an emergency), Indemnitee shall have
the right to enter, and subject to the rights of tenants as to interior spaces,
to make inspections of the Property for any Hazardous Substances, including, but
not limited to taking samples of soil, groundwater or other water, air or
building materials, and conducting other invasive testing, pursuant to the laws
of the State, or if Indemnitor does not provide access to the Property,


Providence Square    7    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





to obtain a court order to enforce that right, and to have a receiver appointed
as permissible under the laws of the State. The cost of any such testing,
inspection or the appointment of the receiver shall be at Indemnitor’s sole
cost.
5.2    Updated Environmental Reports. If Indemnitee has reasonable cause to
believe in the presence, release or threatened release of Hazardous Substances
at, upon, under or within the Property, upon the written request of Indemnitee,
Indemnitor shall (i) provide Indemnitee, at Indemnitor’s sole cost, a current
(i.e., less than 30 days old) environmental site assessment or environmental
audit, in each case in form and substance reasonably acceptable to Indemnitee;
and (ii) Indemnitor shall upon request of Indemnitee establish and maintain, at
Indemnitor’s sole expense, a program to assure and monitor continued compliance
with Environmental Laws, the existence of any storage tanks on the Property and
the presence of Hazardous Substances on the Property, which program shall
include at a minimum annual reviews of such compliance by employees or agents of
Indemnitor familiar with any applicable Environmental Laws. In addition, if a
compliance program is required, upon written request from Indemnitee and no more
than once each year, Indemnitor shall provide an environmental compliance report
prepared by an environmental consulting firm approved in advance by Indemnitee
which provides a detailed review and analysis of Indemnitor’s compliance
program.
5.3    Remedies.
(a)    Upon any breach of this Agreement, Indemnitee shall have the right to
commence and maintain an action or actions in any court of competent
jurisdiction for breach of contract pursuant to applicable laws of the State,
whether commenced prior to or after foreclosure under the Security Instrument,
and to seek the recovery of any and all losses, including, without limitation,
any and all costs, damages, expenses, fees, penalties, fines, judgments,
indemnification payments to third parties, and other out-of-pocket costs or
expenses actually incurred or advanced by Indemnitee relating to the (i)
cleanup, remediation, repairs or other response action required by applicable
Environmental Law and/or to obtaining a no further action letter or similar
closure letter from the applicable Governmental Authority(ies), or which
Indemnitee reasonably believes necessary to protect the Property (collectively,
the “Costs”). Indemnitor acknowledges and agrees that notwithstanding any term
or provision contained herein or in the Loan Agreement, the Note, the Security
Instrument or any other Loan Document, the Costs incurred by Indemnitee and/or
any Indemnified Parties are “Nonrecourse Carve-Outs” as provided in Section 10.1
of the Loan Agreement. Indemnitor shall be fully and personally liable for all
obligations and liabilities under this Agreement, and such liability shall not
be limited to the indebtedness and other obligations secured by the Security
Instrument.
(b)    In the event of any Environmental Activity affecting the Property,
whether or not the same originates or emanates from the Property or any
contiguous real estate, and/or if Indemnitor shall fail to comply with any of
the requirements of any Environmental Laws, Indemnitee may at its election, but
without the obligation to do so, give such notices and/or cause such work to be
performed at the Property and/or take any and all other actions as Indemnitee
shall deem necessary or advisable in order to abate the discharge of any
Hazardous Substances, remove the Hazardous Substances or cure Indemnitor’s
noncompliance; provided, however, except in the case of an emergency, as long as
(i) Indemnitor is in possession, custody and control of the Property,


Providence Square    8    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





and (ii) no uncured default exists under any of the Loan Documents or under this
Agreement, Indemnitee shall not exercise its right to cause work to be performed
at the Property if, within fifteen (15) days after Indemnitor has received
notice of any violation of the representations, warranties and/or covenants set
forth in Sections 2 and 3, Indemnitor shall have commenced and thereafter
diligently be prosecuting to completion the cure of any such violation in
accordance with the terms of this Agreement.
(c)    Upon any Event of Default, in addition to any other remedies provided
herein and under applicable law, Indemnitee shall have the right to waive its
lien against the Property or any portion thereof, whether fixtures or personal
property, to the extent such property is found to be environmentally impaired in
accordance with the applicable laws of the State and to exercise any and all
rights and remedies of an unsecured creditor against Indemnitor and all of
Indemnitor’s assets and property for the recovery of any deficiency, including,
but not limited to, seeking an attachment order as otherwise permissible under
applicable law.
(d)    Prior to a foreclosure or transfer in lieu of foreclosure pursuant to the
Security Instrument, and provided no Event of Default shall then exist, any
amounts payable to any Indemnified Parties under this Agreement shall become due
and payable ten (10) calendar days after written demand therefor, and following
a foreclosure or transfer in lieu of foreclosure pursuant to the Security
Instrument, and following the occurrence of an Event of Default and during the
continuance thereof, any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand. Any amounts
payable to any Indemnified Parties not paid when due as provided in this
Section 5.3(d) shall bear interest at the Default Rate set forth in the Loan
Agreement from and after the date of demand therefor until payment in full.
ARTICLE VI
MISCELLANEOUS
6.1    Reliance. Indemnitor acknowledges that Indemnitee has agreed to enter
into the Loan and accept the Security Instrument in reliance upon Indemnitor’s
representations, warranties and covenants in this Agreement. For this reason, it
is the intention of Indemnitor and Indemnitee that the provisions of this
Agreement shall supersede any provisions in any and all documents executed in
connection with or pursuant to the Loan, including, without limitation, the
Security Instrument which in any way limit the personal liability of Indemnitor
and that Indemnitor shall be personally liable for any obligations arising under
this Agreement even if the amount of liability exceeds Indemnitor’s obligations
under the Loan Documents. All of the representations, warranties, covenants and
indemnities of this Agreement shall survive the repayment and satisfaction of
the Loan unless released pursuant to Section 6.12(b) of this Agreement.
6.2    Waivers.
(a)    TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, INDEMNITOR HEREBY
WAIVES ANY RIGHT TO REQUIRE INDEMNITEE AT ANY TIME TO PURSUE ANY REMEDY IN
INDEMNITEE’S POWER WHATSOEVER, INCLUDING ANY RIGHT TO REQUIRE INDEMNITEE TO FILE
SUIT AGAINST ANY GUARANTOR OR TAKE ANY OTHER ACTION AGAINST ANY GUARANTOR AS A
PREREQUISITE TO INDEMNITEE’S TAKING ANY ACTION OR BRINGING ANY SUIT


Providence Square    9    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





AGAINST INDEMNITOR UNDER THIS AGREEMENT OR THE LOAN DOCUMENTS. INDEMNITOR
FURTHER WAIVES ALL RIGHTS, REMEDIES, CLAIMS AND DEFENSES BASED UPON OR RELATED
TO ANY STATUTE LIMITING INDEMNITEE’S RIGHTS TO A DEFICIENCY JUDGMENT TO THE
EXTENT THE SAME PERTAINS OR MAY PERTAIN TO ANY ENFORCEMENT OF THIS AGREEMENT.
THE FAILURE OF INDEMNITEE TO INSIST UPON STRICT COMPLIANCE WITH ANY OF THE TERMS
HEREOF SHALL NOT BE CONSIDERED TO BE A WAIVER OF ANY SUCH TERMS, NOR SHALL IT
PREVENT INDEMNITEE FROM INSISTING UPON STRICT COMPLIANCE WITH THIS AGREEMENT AT
ANY TIME THEREAFTER.
(b)    INDEMNITOR HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES HEREBY
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY TORT ACTION, AGAINST INDEMNITEE, ITS SUCCESSORS AND ASSIGNS,
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO OR IN CONNECTION WITH ANY
OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH
ANY PARTY MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. IN NO EVENT SHALL INDEMNITEE, ITS SUCCESSORS, ASSIGNS OR
PARTICIPANTS BE LIABLE FOR SPECIFIC PERFORMANCE, ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION HEREOF, BORROWER
WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES.
(c)    The liability of Indemnitor under this Agreement shall in no way be
limited or impaired by (i) any amendment or modification of the Loan Documents;
(ii) any extensions of time for performance required by any of the Loan
Documents; (iii) any sale, assignment or foreclosure pursuant to the Loan
Documents or any sale or transfer of all or any part of the Property, except as
may be released by Indemnitee in connection with a “Permitted Disposition”
pursuant to Section 7.2 of the Loan Agreement; (iv) any exculpatory provision in
any of the Loan Documents limiting Indemnitee’s recourse to the Property or to
any other security, or limiting Indemnitee’s rights to a deficiency judgment
against Indemnitor; (v) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor under the Loan Documents; (vi) the release of
Indemnitor or any other person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law, Indemnitee’s voluntary act, or otherwise;
(vii) the release or substitution in whole or in part, of any security for the
Note or other evidence of debt issued pursuant to the Loan Documents; or
(viii) Indemnitee’s failure to record any of the Loan Documents (or improper
recording or filing of any thereof) or to otherwise perfect, protect, secure or
insure any security interest or lien given as security for the Note or other
evidence of indebtedness under the Loan Documents; and in any of such cases,
whether with or without notice to Indemnitor and with or without consideration.
6.3    Costs and Expenses. Indemnitor shall pay to any Indemnified Party all
costs and expenses (including the reasonable fees and disbursements of
Indemnitee’s legal counsel and the reasonable charges of Indemnitee’s internal
legal counsel) incurred by Indemnitee (a) in connection


Providence Square    10    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





with the enforcement of the terms of this Agreement; or (b) in any litigation,
contest, dispute, suit or proceedings (whether instituted by Indemnitee,
Indemnitor or any other party) in any way relating to this Agreement and the
indemnities described herein.
6.4    License. Indemnitor hereby grants and will use commercially reasonable
efforts to cause any tenants of the Property to grant to Indemnitee and its
agents, employees, attorneys, consultants, contractors, successors and assigns,
an irrevocable license and authorization, upon reasonable notice, to enter upon
and inspect the Property and facilities thereon and perform such tests,
including, without limitation, subsurface testing, soils and groundwater
testing, and any other tests thereon as Indemnitee in its sole discretion
determines are necessary to protect its security interest; provided, however,
that under no circumstances shall Indemnitee be obligated to perform such
inspections or tests.
6.5    Security. This Agreement and the obligations of Indemnitor under this
Agreement are secured by the Security Instrument.
6.6    Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and either shall be sent by
overnight courier service or personally delivered to a representative of the
receiving party. All such communications shall be sent or delivered, addressed
to the party for whom it is intended at its address set forth below:
If to Indemnitor:
RPT Providence Square, LLC
c/o RREEF America, LLC
222 South Riverside Plaza, 34th Floor
Chicago, Illinois 60606



In addition to the foregoing notice to Indemnitor, Indemnitee shall use
reasonable efforts to deliver copies of such notices simultaneously to:
Alston & Bird LLP
1201 West Peachtree St.
Atlanta, GA 30309
Attn: Jason W. Howard


provided, however, that such notice to Alston & Bird LLP is merely a courtesy,
and such notice or failure to give the same shall not extend any cure periods of
Indemnitor or have any effect whatsoever upon Indemnitee’s rights and remedies
under this Agreement or the Loan Documents.


If to Indemnitee:
Nationwide Life Insurance Company
One Nationwide Plaza, Fifth Floor
Columbus, Ohio 43215
Attention: Real Estate Investments, 1-05-701

Any communication so addressed and sent shall be deemed to have been delivered
on the earliest of (1) actual delivery or (2) on the first Business Day after
deposit with an overnight courier service, if such deposit is timely and
appropriate in accordance with the requirements of such courier


Providence Square    11    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





service for next business day delivery, in either case to the address of the
intended addressee (except as otherwise provided in any Security Instrument),
and any communication so delivered in person shall be deemed to be given when
receipted for by, or actually received by Indemnitee or any Indemnitor, as the
case may be. Indemnitor or Indemnitee may designate a change of address within
the United States of America by written notice to the other by giving at least
ten (10) days prior written notice of such change of address.
6.7    Severability. If any clause or provision herein contained operates or
would prospectively operate to invalidate this Agreement in whole or in part,
then such clause or provision shall be held for naught as though not contained
herein, and the remainder of this Agreement shall remain operative and in full
force and effect.
6.8    Inconsistencies Among the Documents. Nothing contained herein is intended
to modify in any way the obligations of Borrower under the Security Instrument
or any other Loan Document or any Indemnitor under any guaranty of Borrower’s
obligations to Indemnitee.
6.9    Successors and Assigns. This Agreement shall be binding upon Indemnitor’s
successors and assigns and shall inure to the benefit of Indemnitee and its
successors and assigns. Notwithstanding the foregoing, within one hundred twenty
(120) days of the death of any Indemnitor (if Indemnitor is a natural person) a
replacement indemnitor acceptable to Indemnitee, in Indemnitee’s sole reasonable
discretion, with financials equal to or greater than those of the original
Indemnitor, as of the Closing Date, shall execute Indemnitee’s then current form
of Indemnity Agreement, Indemnitee shall receive such information, documentation
and opinions as may be required by Indemnitee in connection with such
replacement indemnitor, and Borrower shall reimburse Indemnitee for all of
Indemnitee’s attorneys’ fees, costs and expenses incurred in connection with its
review of the proposed replacement indemnitor and the documentation of any
substitution, whether or not Indemnitee approves the proposed replacement
indemnitor.
6.10    Multiple Parties and Joint and Several Liability. Where two or more
persons or entities have executed this Agreement, unless the context clearly
indicates otherwise, all references herein to “Indemnitor” shall mean the
indemnitors hereunder or any of them. All obligations and liabilities of said
indemnitors shall be joint and several.
6.11    Controlling Laws. This Agreement shall be governed by and construed in
accordance with the laws of the State, without regard to principles of conflicts
of laws.
6.12    Survival. The indemnity in this Agreement is intended to be operable
under section 107(e)(1) of CERCLA, 42 U.S.C. § 9607(e)(1), and any successor
section thereof, and shall survive the termination, satisfaction, or assignment
of the Security Instrument or any obligation secured thereby, the entry of a
judgment of foreclosure, exercise of any power of sale. or release or
reconveyance of the Security Instrument, whether by payment of the Loan or any
deed-in-lieu of foreclosure of the Security Instrument; provided, however,
Indemnitor’s obligations under this Agreement shall survive (1) foreclosure
under the Security Instrument (or Indemnitee’s acceptance of a deed in lieu
thereof), or (2) the satisfaction of all obligations (including the full
repayment of the Loan) under the Loan Documents, but only as to claims or
matters that are based upon or arise out of circumstances or conditions that are
first created or that first arise or come into existence prior to the events
described in (1) and (2) in this sentence. Notwithstanding the foregoing, so
long


Providence Square    12    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





as title to the Property is not transferred pursuant to a foreclosure proceeding
(whether judicial or non-judicial), or by deed in lieu of foreclosure or
otherwise in connection with any Event of Default before the Loan is
indefeasibly paid in full, then one year after the Loan is paid in full
Indemnitor shall have the right by written request to Indemnitee to have the
obligations under this Agreement terminated subject to the satisfaction of the
following conditions: (i) the Loan was never in default and Indemnitee never
exercised any default remedies, (ii) no claim may be lawfully asserted with
respect to matters covered by this Agreement for which Indemnitee is at risk of
suffering any costs, expenses, losses and/or damages, (iii) no claim with
respect to any matters relating to any of the foregoing matters remains pending
or unsatisfied in any respect, (iv) Indemnitor has delivered to Indemnitee an
environmental report prepared by an environmental engineer approved by
Indemnitee showing the Property to be free of recognized environmental
conditions (as defined in the current American Society for Testing Materials
(ASTM) E1527-13 standard) and not in violation of Environmental Laws as of the
date of payoff, (v) Indemnitor has delivered to Indemnitee a property condition
report prepared by an inspector approved by Indemnitee showing the Property to
be in compliance with all Accessibility Laws as of the date of payoff, (vi)
Indemnitor executes an estoppel certificate approved by Indemnitee; an (vi) all
obligations of Indemnitor pursuant to the Side Letter (as defined below) have
been completed. The burden of proof with regard to establishing the foregoing
circumstances shall be upon Indemnitor. Borrower acknowledges that the foregoing
“release rights” are subject to the following: (i) if at any time any payment of
the principal of or interest under the Note or any other amount paid by Borrower
or Carveout Guarantor under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise, Borrower’s and Carveout Guarantor’s obligations shall be
reinstated; and (ii) the foregoing release shall not apply to Borrower and
Carveout Guarantor’s obligation to defend, indemnify and hold Indemnitee
harmless from any claims in accordance with the terms of the other Loan
Documents.
6.13    Financial Reports. If a Person other than Borrower constitutes
Indemnitor (“Non-Borrower Indemnitor”), such Non-Borrower Indemnitor shall keep
adequate books and records of account in accordance with methods reasonably
acceptable to Indemnitee, consistently applied, and furnish to Indemnitee.
(a)    an annual balance sheet and income statement of Non-Borrower Indemnitor
in the form required by Indemnitee, prepared and certified by Non-Borrower
Indemnitor, within ninety (90) days after the close of each fiscal year of
Non-Borrower Indemnitor; and
(b)    such other financial information, including federal tax returns filed by
Indemnitor within ninety (90) days after the filing thereof, as may, from time
to time, be reasonably requested by Indemnitee.
Indemnitee and its accountants shall have the right to examine the records,
books, management and other papers of any Non-Borrower Indemnitor which reflect
upon its financial condition, at the Property or at any office regularly
maintained by any Non-Borrower Indemnitor where the books and records are
located. Indemnitee and its accountants shall have the right to make copies and
extracts from the foregoing records and other papers.
6.14    Vapor Intrusion. Indemnitor has disclosed to Lender the existence of a
vapor intrusion issue at the Property (the “Vapor Intrusion”) and has executed
that certain Post-Closing Side Letter


Providence Square    13    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------





(the “Side Letter”) executed by Borrower of even date herewith with respect to
the Vapor Intrusion. Without limiting the definition of “Environmental
Activity”, the parties acknowledge that the Vapor Intrusion and all obligations
of Indemnitor pursuant to the Side Letter are expressly included in the
definition of Environmental Activity.
6.15    Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by electronic transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by electronic transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by electronic transmission.


[SIGNATURE PAGE FOLLOWS]











Providence Square    14    Loan No. 00-1103028
4829-6822-0568, v. 3

--------------------------------------------------------------------------------


Exhibit 10.4
Version 20180301


Signature Page for Indemnity Agreement


IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the date first
above written.
 
BORROWER/INDEMNITOR:
RPT PROVIDENCE SQUARE, LLC,
a Delaware limited liability company






By: /s/ James Toney
Name: James Toney
Its: Authorized Signatory




By: /s/ Jeff Anderson
Name: Jeff Anderson
Its: Authorized Signatory







Providence Square         Loan No. 00-1103028